  8:20-cv-00444-RFR-SMB Doc # 32 Filed: 04/22/21 Page 1 of 4 - Page ID # 124




                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF NEBRASKA

FAITH REGIONAL HEALTH SERVICES,

                        Plaintiff,                                      8:20CV444

        vs.
                                                                          ORDER
IRONSHORE INDEMNITY, INC., and UMR,
INC.,

                        Defendants.

       This matter is before the Court on Defendant UMR, Inc.’s Motion to Strike Jury Demand
(Filing No. 26). For the reasons explained below, the motion will be granted.

                                        BACKGROUND

       The Complaint alleges Plaintiff is the sponsor, administrator, and named fiduciary of a self-
funded health benefit plan (the “Plan”). Plaintiff entered into an agreement with Defendant UMR,
Inc. (“UMR”) in which UMR was appointed as fiduciary of the Plan with respect to performing
benefit determinations and directing payment for medical services provided to Plan participants
and beneficiaries. Because the Plan is self-funded, Plaintiff also executed a stop loss insurance
policy with Defendant Ironshore Indemnity, Inc. (“Ironshore”).

       G.F., whose parent participated in the Plan, spent several months receiving medical
treatment at Children’s Hospital and Medical Center in Omaha, Nebraska. Children’s Hospital
invoiced $5.5 million in charges for G.F.’s care. UMR determined that $4,622,448.57 was payable
under the Plan’s terms and network provider agreements, and so the Plan remitted payment in that
amount to Children’s Hospital. Plaintiff then submitted a claim to Ironshore under the stop loss
policy for reimbursement. Ironshore denied reimbursement of $2,209,183.79 of the charges.

       In this suit, Plaintiff alleges Ironshore’s denial of the claim was a breach of contract under
state law.    Plaintiff alternatively alleges that UMR breached its fiduciary duties under the
Employee Retirement Income Security Act (“ERISA”), 29 U.S.C. §§ 1109 & 1132(a)(2) by failing
to properly process the claim. Plaintiff maintains UMR’s purported breach of its fiduciary duty
“proximately caused a loss to the Plan in an amount not less than $2,209,183.79, representing
  8:20-cv-00444-RFR-SMB Doc # 32 Filed: 04/22/21 Page 2 of 4 - Page ID # 125




funds paid by the Plan at UMR’s direction to Children’s Hospital that have not been reimbursed
by Ironshore.” (Filing No. 1.)

        UMR has asserted a crossclaim against Ironshore, alleging that Ironshore wrongfully failed
to accept the negotiated in-network discount in place between UMR and Children’s Hospital, and
that Ironshore wrongfully retained a cost-containment vendor to audit the claim without UMR’s
consent. (Filing No. 8.)

                                           DISCUSSION

        UMR requests that the Court strike Plaintiff’s jury demand for the ERISA breach of
fiduciary duty claim brought pursuant to 29 U.S.C. § 1132(a)(2) and 29 U.S.C. § 1109. The Eighth
Circuit has concluded, and this Court has recognized, that there is no right to a jury trial under
ERISA. See Langlie v. Onan Corp., 192 F.3d 1137, 1141 (8th Cir. 1999) (stating “there is no right
to a jury trial under ERISA”); Houghton v. SIPCO, Inc., 38 F.3d 953, 957 (8th Cir. 1994) (finding
there is no right to a jury trial under ERISA); Wengert v. Rajendran, Civil No. 8:15CV366, 2016
WL 827754, at *3 (D. Neb. March 2, 2016) (recognizing there is no right to a jury trial under
ERISA). Despite this authority, Plaintiff maintains a jury trial is still available because the Eighth
Circuit has never directly held a jury trial is unavailable for breach of fiduciary duty claims
specifically arising under 29 U.S.C. § 1132(a)(2). Moreover, Plaintiff contends it is entitled to a
jury trial under the Seventh Amendment because the nature of its claim against UMR is legal in
nature, not equitable. Wengert, 2016 WL 827754, at *3 (“The Seventh Amendment preserves the
right to a jury trial in actions at law, not actions in equity.”). The Court finds Plaintiff’s arguments
unpersuasive.

        Contrary to Plaintiff’s contention, there is no indication the Eighth Circuit would apply an
exception to the general rule against jury trials on ERISA claims brought pursuant to § 1132(a)(2).
Further, as previously found by this Court, “[r]egardless of which section the plaintiff now alleges
her claim for breach of fiduciary duty arises under, ‘[t]he right to a jury trial under the [S]eventh
[A]mendment depends on the nature of the issue to be tried.’” Wengert, 2016 WL 827754, at *4
(quoting In re Vorpahl, 695 F.2d 318, 322 (8th Cir. 1982)). Here, the issue to be tried is equitable




                                                   2
  8:20-cv-00444-RFR-SMB Doc # 32 Filed: 04/22/21 Page 3 of 4 - Page ID # 126




in nature. Therefore, Plaintiff does not have a Seventh Amendment right to a jury trial on its claim
against UMR.

       The Complaint alleges UMR breached its fiduciary duties by failing to “exercise necessary
care, skill, prudence and diligence, or to act in accordance with Plan documents when it determined
as payable and instructed the Plan to pay to Children’s Hospital” and that “UMR had a duty to
conduct its review of the claim with adequate care, attention and sufficiency to have made that
determination itself in the first instance, and UMR did not.” (Filing No. 1.) As shown by the
Complaint, Plaintiff’s claim against UMR specifically deals with whether UMR made the correct
benefit determination under the terms of the Plan. The Eighth Circuit has determined that when
monetary relief “turns on a determination of entitlement to benefits,” such relief is an “integral
part of an equitable action” for which the Seventh Amendment provides no right to a jury. Vorpahl,
695 F.2d at 322 (finding no right to jury trial on § 502 claim where the relief sought involved the
determination of benefits). See also Wengert, 2016 WL 827754, at *4 (“When any monetary relief
turns on a determination of entitlement to benefits, such relief is an integral part of an equitable
action for which the Seventh Amendment provides no right to a jury.”). Because Plaintiff’s claim
is one seeking review of UMR’s benefit determination under an ERISA plan, Plaintiff is not
entitled to a jury trial on its claim against UMR.

       Plaintiff contends its claim is legal in nature because it is not seeking an award of benefits
under the Plan, but rather seeks to recover compensatory damages caused by UMR’s conduct.
Plaintiff cites the United States Supreme Court’s ruling in Mertens v. Hewitt Assocs., 508 U.S.
248, 113 S.Ct. 2063, 124 L.Ed.2d 161 (1993) to support its argument. This Court disagrees that
Mertens supports this proposition. In Mertens, the Supreme Court found that equitable relief is
what is available under 29 U.S.C. § 1132(a)(3), and that this did not include the collection of
damages from non-fiduciaries who act in concert with fiduciaries. In Mertens, the Supreme Court
considered the scope of relief authorized by § 1132(a)(3), not § 1132(a)(2). See Houghton, 38
F.3d at 957 (stating that the Supreme Court's ruling in Mertens “confirms that there is no right to
money damages or to a jury trial under ERISA”). This Court’s determination that Plaintiff’s claim
is equitable in character and that Plaintiff is not entitled to a jury trial on its §1132(a)(2) claim
against UMR is not inconsistent with the Mertens decision. Therefore, UMR’s motion to strike
will be granted.

                                                     3
8:20-cv-00444-RFR-SMB Doc # 32 Filed: 04/22/21 Page 4 of 4 - Page ID # 127




   Accordingly,

   IT IS ORDERED that UMR’s Motion to Strike Jury Demand (Filing No. 26) is granted.

   Dated this 22nd day of April, 2021.

                                             BY THE COURT:


                                             s/ Susan M. Bazis
                                             United States Magistrate Judge




                                         4
